Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prosecution History Summary
Claims 1-20 are pending.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite curation of a CUI health care value set.  This judicial exception is not integrated into a practical application because the claims are directed to analyzing a CUI to include or exclude a value set, which is a mental process.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (computer) do not add significantly more; the additional elements retrieve, evaluate, and present information regarding the rules.
The limitations of identifying, determining, and providing, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  A person in their mind could identify an undecided code and the state of the CUI based on knowledge, and provide a hint regarding the undecided code.  
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls 
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims, but there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself.
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements – using a computer to carry out the steps.  The device is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of receiving and analyzing information) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
This judicial exception is not integrated into a practical application.  In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as identifying a code amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification para. 54-58, see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of identifying a code amounts to mere data gathering, recitation of providing a hint for the undecided code amounts to selecting a particular data source or type of data to be manipulated, see MPEP 2106.05(g))
generally link the abstract idea to a particular technological environment or field of use (such as a computing device, see MPEP 2106.05(h))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, other than the abstract idea per se, when considered both individually and as an ordered combination, amount to no more than limitations consistent with what the courts have recognized, or those in the art would recognize, to be well-understood, routine, and conventional.  The additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of:
generally linking the abstract idea to a particular technological environment or field of use.  The following represent examples that courts have identified as generally linking the abstract idea to a particular technological environment (e.g. see MPEP 2106.05(h)):
Limiting the use of a particular formula for a particular purpose, because this limitation represents a mere token acquiescence to limiting the reach Parker v. Flook – similarly, the current invention merely limits the claimed calculations to hints for the undecided code;
Specifying that the abstract idea is executed in a computer environment, because this requirement merely limits the claims to a particular field, e.g. see FairWarning v. Iatric Sys. – similarly, the current invention only requires that the limitations be performed by any generic computer;
Limiting the abstract idea data related to CUI, because limiting application of the abstract idea to CUI is simply an attempt to limit the use of the abstract idea to a particular technological environment, e.g. see Electric Power Group, LLC v. Alstom S.A.;
adding insignificant extrasolution activity to the abstract idea, for example mere data gathering, selecting a particular data source or type of data to be manipulated, and/or insignificant application.  The following represent examples that courts have identified as insignificant extrasolution activities (e.g. see MPEP 2106.05(g)):
Limiting a database to XML tags, e.g. see Intellectual Ventures I LLC v. Erie Indem. Co. – similarly, the current invention merely limits the data processed to CUI data;
adding the words “apply it” with the judicial exception, or mere instructions to implement an abstract idea on a computer.  The following represent examples that courts have identified as merely applying the instructions by reciting the computing structure as a tool 
A commonplace business method or mathematical algorithm being applied on a general purpose computer, e.g. see Alice Corp. v. CLS Bank – similarly, the current invention merely implements the claimed limitations on a general purpose computer;
A process for monitoring audit log data that is executed on a general-purpose computer where the increased speed in the process comes solely from the capabilities of the general-purpose computer, e.g. see FairWarning IP, LLC v. Iatric Sys. – similarly, the current invention executes the claimed limitations more expediently solely due to the fact that they are executed on a general-purpose computer, as opposed to being done manually;
and/or;
generic computer structure (i.e. paragraph 30-35 of the Specification discloses that the current invention embodiments may include a plurality of different types of general purpose computing systems, none of which, even when programmed to perform the limitations of the current invention, may properly be deemed a “particular machine” for the purposes of subject matter eligibility) performing generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry (i.e. identifying, determining, providing, etc.).  The following represent examples of functions that the courts have identified as routine, well-understood, and conventional functions (e.g. see MPEP 2106.05(d)(II)):
 Storing and retrieving information in memory, e.g. see Versata Dev. Group, Inc. v. SAP Am., Inc. – similarly, the current invention recites storing CUI data in a database and/or electronic memory, and retrieving the data from storage in order to determine the CUI for the undecided code.
The following exemplary considerations are indicative that an additional element (or combination of elements) may have integrated the exception into a practical application:
An additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition;
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
 an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).  Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements 
Therefore, whether taken individually or as an ordered combination, claims 1-20 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tymoshenko et al. (U.S. Publication No. 2013/0066903).
As per claim 1, Tymoshenko teaches one or more computer storage media having computer-executable instructions embodied thereon that, when executed by a computer, causes the computer to perform operations for providing concept unique identifier (CUI) hinting for health care value set curation, the operations comprising:
-identifying an undecided code corresponding to a CUI (Tymoshenko: para. 31; para. 43; Receiving multiple medical terms and determining the medical relationships.);
(Tymoshenko: para. 44-45; Determining the type of relationship for the medical terms based on a predetermined threshold.); and
-providing a hint for the undecided code, via a user interface, the hint based on the state of the CUI and prompting a user to include, exclude, or review the undecided code for the particular value set or inform the user that the code is inherently ambiguous with respect to the particular value set (Tymoshenko: para. 16; para. 25).
As per claim 2, the media of claim 1 is as described.  Tymoshenko further teaches further comprising determining the state of the CUI for the particular value set is positive (Tymoshenko: para. 21; para. 33).
As per claim 3, the media of claim 2 is as described.  Tymoshenko further teaches wherein the hint prompts the user to include the undecided code for the particular value set (Tymoshenko: para. 21; para. 25).
As per claim 4, the media of claim 2 is as described.  Tymoshenko further teaches wherein the state of the CUI being positive indicates all codes corresponding to the CUI are included codes (Tymoshenko: para. 25).
As per claim 5, the media of claim 2 is as described.  Tymoshenko further teaches wherein the state of the CUI being positive indicates at least one code corresponding to the CUI is an included code (Tymoshenko: para. 26; para. 39; para. 44).
As per claim 6, the media of claim 1 is as described.  Tymoshenko further teaches further comprising determining the state of the CUI for the particular value set is negative (Tymoshenko: para. 21)
As per claim 7, the media of claim 6 is as described.  Tymoshenko further teaches wherein the hint prompts the user to exclude the undecided code for the particular value set.
As per claim 8, the media of claim 6 is as described.  Tymoshenko further teaches wherein the state of the CUI being negative indicates all codes corresponding to the CUI are excluded codes (Tymoshenko: para. 44).
As per claim 9, the media of claim 1 is as described.  Tymoshenko further teaches further comprising determining the state of the CUI for the particular value set is ambiguous (Tymoshenko: para. 16).
As per claim 10, the media of claim 6 is as described.  Tymoshenko further teaches wherein the hint prompts the user to review the undecided code for the particular value set (Tymoshenko: para. 21).
Claims 11-12 recite substantially similar limitations as those already addressed in claims 1-2, and, as such, are rejected for similar reasons as given above.
As per claim 13, the media of claim 12 is as described.  Tymoshenko further teaches wherein the hint prompts the user to accept the included code for the particular value set (Tymoshenko: para. 21).
As per claim 14, the media of claim 12 is as described.  Tymoshenko further teaches wherein the hint prompts the user to review the excluded code for the particular value set (Tymoshenko: para. 21).
Claim 15
As per claim 16, the method of claim 15 is as described.  Tymoshenko further teaches wherein the hint prompts the user to review the included code for the particular value set (Tymoshenko: para. 21).
As per claim 17, the method of claim 15 is as described.  Tymoshenko further teaches wherein the hint prompts the user to accept the excluded code for the particular value set (Tymoshenko: para. 21).
As per claim 18, the method of claim 11 is as described.  Tymoshenko further teaches further comprising determining the hint is different from a selection made by the user (Tymoshenko: para. 21).
Claims 19-20 recite substantially similar limitations as those already addressed in claims 10 and 1, and, as such, are rejected for similar reasons as given above.
Response to Arguments
Applicant's arguments filed for claims 1-20 under 35 U.S.C. 101 have been fully considered but they are not persuasive.
Applicant argues that the claims are integrated into a practical application because they are directed to an improvement in CUI hinting systems.  Applicant states that the specification describes a number of advantages gained by the elements recited in the claims over conventional CUI hinting systems.  The alleged improvement that the Applicant touts does not concern an improvement to computer capabilities but instead relates to an alleged improvement in receiving and processing information for which a computer is used as a tool in its ordinary capacity.  Here, the Applicant is not trying to cure a shortcoming in existing computer technology.  The Applicant does not contend that it was necessary to develop innovative computer hardware/software in order to perform the steps recited in independent claims.  For example, the .  
Applicant's arguments filed for claims 1-20 under 35 U.S.C. 102 have been fully considered but they are not persuasive.
Applicant argues that Tymohshenko does not teach independent claim.  Examiner disagrees.  Tymohshenko teaches receiving multiple codes that do not have a relationship, i.e. undecided code.  Tymohshenko further teaches determining a state of a CUI by querying the database to determine the relationship of the data.  Finally, Tymohshenko teaches the classifier to process the information received to indicate a potential medical relationship between terms using semantic information from the sources and previously trained learning models (i.e. providing a hint).  Examiner further states that Applicant did not state how the prior fails to teach the claimed invention, but rather stating what the prior art was teaching.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEETAL R. PAULSON whose telephone number is (571)270-1368.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 5712705096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHEETAL R PAULSON/Primary Examiner, Art Unit 3626